[exhibit103a02001.jpg]
EXHIBIT 10.3 THIRTEENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of October 31, 2018 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and MUFG
BANK, LTD. (F/K/A THE BANK OF TOKYO- MITSUBISHI UFJ, LTD.), as administrator (in
such capacity, the “Administrator”). R E C I T A L S The Seller, Servicer, the
Purchaser Groups, and the Administrator are parties to that certain Amended and
Restated Receivables Purchase Agreement, dated as of April 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”). The
parties hereto desire to amend the Agreement as hereinafter set forth. NOW,
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows: 1. Certain Defined
Terms. Capitalized terms used but not defined herein shall have the meanings set
forth for such terms in Exhibit I to the Agreement. 2. Amendments to the
Agreement. As of the Effective Date (as defined below), the Agreement is hereby
amended to incorporate the changes shown on the marked pages of the Agreement
attached hereto as Exhibit A. 3. Non-Ratable Purchases and Consent. (a) In
connection with the amendment of the Commitments on the date hereof, the parties
hereto desire to provide for on the date hereof (i) the partial reduction in the
Group Invested Amount of the Victory Receivable Corporation Purchaser Group and
(ii) an increase in the Group Invested Amount of each of the other Purchaser
Groups. (b) Seller hereby requests that solely on a one time basis on the date
hereof, that the Purchasers in each of the Liberty Street Funding LLC, PNC Bank,
National Association, Wells Fargo Bank, National Association and Mizuho Bank,
Ltd. Purchaser Groups (each such Purchaser Group, a “Subject Purchaser Group”)
make a non-pro rata Incremental Purchase in the applicable amount set forth
opposite its name on Schedule I attached hereto. For administrative convenience,
Seller hereby requests that the applicable Purchasers in the Subject Purchaser
Groups transfer the proceeds thereof by wire transfer of immediately available
funds to the account set forth on Schedule I attached hereto to be applied as
partial reduction in the Group Invested Amount of the Victory Receivable
Corporation Purchaser Group. 730091877 03128405



--------------------------------------------------------------------------------



 
[exhibit103a02002.jpg]
(c) The Purchaser Agents for each of the Subject Purchaser Groups hereby
acknowledge receipt of the Purchase Notice set forth in clause (b) above and
hereby agree (i) subject to the satisfaction of each of the conditions set forth
in Section 6.2 of the Agreement, that the Purchasers in its applicable Purchaser
Group will make the Incremental Purchase requested above and (ii) that the
provisions of this Amendment are in all material respects equivalent to the form
of “Purchase Notice” set forth as Exhibit II to the Agreement and waive the
notice requirement set forth in Section 1.2 of the Agreement. (d) After giving
effect to the non-pro rata Incremental Purchase and the partial reduction in the
applicable Invested Amount, in each case, as set forth above and occurring on
the date hereof, each of the parties hereto hereby agrees that the Group
Invested Amount for each Purchaser Group shall on the date hereof be the amount
set forth on Schedule II attached hereto. (e) All accrued and unpaid CP Costs,
Yield and fees with respect to the portion of the Group Invested Amount of the
Victory Receivable Corporation Purchaser Group being reduced on the date hereof
shall be paid by the Seller on the Settlement Date first occurring after the
date hereof in accordance with the terms of the Agreement and the other
Transaction Documents. (f) Each of the parties hereto hereby consents to the
non-pro rata Incremental Purchase and partial reduction set forth above
notwithstanding anything to the contrary set forth in the Agreement or any other
Transaction Document (including, without limitation, the ratable Incremental
Purchase requirement set forth in Section 1.1(a) of the Agreement and the
ratable reduction requirement set forth in Section 1.3 of the Agreement). 4.
Representations and Warranties; Covenants. Each of the Seller and the Servicer
(on behalf of the Seller) hereby certifies, represents and warrants to the
Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof: (a) each of its representations and warranties contained in Article
V of the Agreement is true and correct, in all material respects, as if made on
and as of the Effective Date; (b) no event has occurred and is continuing, or
would result from this Amendment or any of the transactions contemplated herein,
that constitutes an Amortization Event or Unmatured Amortization Event; (c) the
Facility Termination Date for all Purchaser Groups has not occurred; and (d) the
Credit Agreement has not been amended since October 31, 2018. 5. Effect of
Amendment. Except as expressly amended and modified by this Amendment, all
provisions of the Agreement shall remain in full force and effect. After this
Amendment becomes effective, all references in the Agreement and each of the
other Transaction Documents to “this Agreement”, “hereof”, “herein”, or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement, as amended by this Amendment. This Amendment shall not be deemed
to expressly or impliedly waive, amend or supplement any provision of the
Agreement (or any related document or agreement) other than as expressly set
forth herein. 730091877 03128405 2



--------------------------------------------------------------------------------



 
[exhibit103a02003.jpg]
6. Effectiveness. This Amendment shall become effective on the date hereof (the
“Effective Date”) upon satisfaction of each of the following conditions: (a)
receipt by the Administrator and each Purchaser Agent of counterparts of (i)
this Amendment and (ii) the amended and restated fee letter, dated as of the
date hereof, by and among the Seller, the Servicer, the Administrator and each
Purchaser Agent; (b) the Administrator and each Purchaser Agent shall have
received all accrued and unpaid fees, costs and expenses to the extent then due
and payable to it or the Purchasers on the Effective Date; and (c) receipt by
each Purchaser Agent of such other documents and instruments as a Purchaser
Agent may reasonably request, in form and substance satisfactory to such
Purchaser Agent. 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns. 8. Governing
Law. This Amendment shall be governed by, and construed in accordance with the
law of the State of New York without regard to any otherwise applicable
principles of conflicts of law (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law). 9. Section Headings. The various headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment, the Agreement or any other Transaction
Document or any provision hereof or thereof. 10. Transaction Document. This
Amendment shall constitute a Transaction Document under the Agreement. 11.
Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
12. Ratification. After giving effect to this Amendment and the transactions
contemplated hereby, all of the provisions of the Performance Undertaking shall
remain in full force and effect and the Performance Guarantor hereby ratifies
and affirms the Performance Undertaking and acknowledges that the Performance
Undertaking has continued and shall continue in full force and effect in
accordance with its terms. 730091877 03128405 3



--------------------------------------------------------------------------------



 
[exhibit103a02004.jpg]
[signature pages begin on next page] 730091877 03128405 4



--------------------------------------------------------------------------------



 
[exhibit103a02005.jpg]




--------------------------------------------------------------------------------



 
[exhibit103a02006.jpg]




--------------------------------------------------------------------------------



 
[exhibit103a02007.jpg]
MUFG BANK, LTD., as Administrator By:______________________________________
Name: Title: VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser
By:______________________________________ Name: Title: MUFG BANK, LTD.,, as
Purchaser Agent for Victory Receivables Corporation
By:______________________________________ Name: Title: MUFG BANK, LTD.,, as
Related Committed Purchaser for Victory Receivables Corporation
By:______________________________________ Name: Title: 730091877 03128405 S-2
Thirteenth Amendment to RPA (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02008.jpg]




--------------------------------------------------------------------------------



 
[exhibit103a02009.jpg]
LIBERTY STREET FUNDING LLC, as an Uncommitted Purchaser
By:______________________________________ Name: gáää=^K=oìëëç Title:
sáÅÉ=mêÉëáÇÉåí THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related Committed
Purchaser for Liberty Street Funding LLC
By:______________________________________ Name: Title: 730091877 03128405 S-4
Thirteenth Amendment to RPA (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02010.jpg]




--------------------------------------------------------------------------------



 
[exhibit103a02011.jpg]




--------------------------------------------------------------------------------



 
[exhibit103a02012.jpg]
MIZUHO BANK,LTD., as a Purchaser Agent, Uncommitted Purchaser and Related
Committed Purchaser s '~'"_~ By: ~' ~~ Name: RICHARD A. BURKE Title: MANAGING
DIRECTOR 730091877 03128405 S-6 Thirteenth Amendment to RPA (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02013.jpg]
EXHIBIT A (ATTACHED) 730091877 03128405 Exhibit A-1 Thirteenth Amendment to RPA
(ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02014.jpg]
Exhibit A to Thirteenth Amendment dated October 31, 2018 CONFORMED COPY includes
First Amendment dated 4/28/11 Second Amendment dated 10/28/11 Third Amendment
dated 11/16/12 Fourth Amendment dated 1/16/13 Fifth Amendment dated 6/28/13
Sixth Amendment dated 10/7/13 Seventh Amendment dated 7/17/14 Eighth Amendment
dated 12/5/14 Omnibus Amendment dated 11/4/15 Tenth Amendment dated 6/21/16
Eleventh Amendment 11/18/16 Twelfth Amendment 12/18/17 AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT DATED AS OF APRIL 29, 2010 AMONG AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, AS SELLER, AMERISOURCEBERGEN DRUG
CORPORATION, AS INITIAL SERVICER, THE VARIOUS PURCHASERS GROUPS FROM TIME TO
TIME PARTY HERETO AND MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.), AS ADMINISTRATOR 730091894 03128405



--------------------------------------------------------------------------------



 
[exhibit103a02015.jpg]
TABLE OF CONTENTS Page ARTICLE I. PURCHASE ARRANGEMENTS Section 1.1 Purchase
Facility 21 Section 1.2 Incremental Purchases 5 Section 1.3 Decreases 65 Section
1.4 Deemed Collections; Purchase Limit 6 Section 1.5 Payment Requirements and
Computations 7 Section 1.6 [Reserved] 7 Section 1.7 Sharing of Payments, etc 7
ARTICLE II. PAYMENTS AND COLLECTIONS Section 2.1 Payments of Recourse
Obligations 87 Section 2.2 Collections Prior to the Final Facility Termination
Date; Repayment of Certain Demand Advances 8 Section 2.3 Repayment of Demand
Advances on the Final Facility Termination Date; Collections 9 Section 2.4
Payment Rescission 10 Section 2.5 Clean Up Call 10 ARTICLE III. COMMERCIAL PAPER
FUNDING Section 3.1 CP Costs 10 Section 3.2 Calculation of CP Costs 10 Section
3.3 CP Costs Payments 10 Section 3.4 Default Rate 1110 ARTICLE IV. BANK RATE
FUNDINGS Section 4.1 Bank Rate Fundings 11 Section 4.2 Yield Payments 11 Section
4.3 [Reserved] 11 Section 4.4 Suspension of the LIBO Rate 11 Section 4.5 Default
Rate 1112 ARTICLE V. REPRESENTATIONS AND WARRANTIES Section 5.1 Representations
and Warranties of the Seller 12 Section 5.2 Representations and Warranties of
the Seller With Respect to Each Sale of Receivables 16 Section 5.3
Representations and Warranties of Servicer 17 ARTICLE VI. CONDITIONS OF
PURCHASES 730091894 03128405 i



--------------------------------------------------------------------------------



 
[exhibit103a02016.jpg]
Section 6.1 Conditions Precedent to Initial Incremental Purchase; Closing Date
2021 Section 6.2 Conditions Precedent to All Purchases and Reinvestments 2021
ARTICLE VII. COVENANTS Section 7.1 Affirmative Covenants of the Seller 2122
Section 7.2 Negative Covenants of the Seller 27 Section 7.3 Affirmative
Covenants of the Servicer 2930 Section 7.4 Negative Covenants of the Servicer
3334 ARTICLE VIII. ADMINISTRATION AND COLLECTION Section 8.1 Designation of
Servicer 3435 Section 8.2 Duties of Servicer 3536 Section 8.3 Collection Notices
3738 Section 8.4 Responsibilities of Seller 3738 Section 8.5 Settlement Reports
3738 Section 8.6 Servicing Fee 3839 ARTICLE IX. AMORTIZATION EVENTS Section 9.1
Amortization Events 3839 Section 9.2 Remedies 4142 ARTICLE X. INDEMNIFICATION
Section 10.1 Indemnities by the Seller Parties 42 Section 10.2 Increased Cost
and Reduced Return 4445 Section 10.3 Other Costs and Expenses 45 ARTICLE XI. THE
AGENTS Section 11.1 Appointment and Authorization 4546 Section 11.2 Delegation
of Duties 4647 Section 11.3 Exculpatory Provisions 4647 Section 11.4 Reliance by
Agents 4647 Section 11.5 Notice of Amortization Events 4748 Section 11.6
Non-Reliance on Administrator, Purchaser Agents and Other Purchasers 48 Section
11.7 Administrators and Affiliates 4849 Section 11.8 Indemnification 4849
Section 11.9 Successor Administrator 49 ARTICLE XII. ASSIGNMENTS AND
PARTICIPATIONS 730091894 03128405 ii



--------------------------------------------------------------------------------



 
[exhibit103a02017.jpg]
Section 12.1 Successors and Assigns; Participations; Assignments 4950 ARTICLE
XIII. MISCELLANEOUS Section 13.1 Waivers and Amendments 5152 Section 13.2
Notices 5253 Section 13.3 Protection of Administrator’s Security Interest 5253
Section 13.4 Confidentiality 5354 Section 13.5 Bankruptcy Petition 5455 Section
13.6 Limitation of Liability 5455 Section 13.7 CHOICE OF LAW 55 Section 13.8
CONSENT TO JURISDICTION 5556 Section 13.9 WAIVER OF JURY TRIAL 5556 Section
13.10 Integration; Binding Effect; Survival of Terms 5556 Section 13.11
Counterparts; Severability; Section References 5657 Section 13.12
Characterization 5657 Section 13.13 Amendment and Restatement 5758 Section 13.14
Ratification by Performance Guarantor 5758 Section 13.15 Federal Reserve 57; Etc
58 Section 13.16 Patriot Act 5758 Section 13.17 Defaulted Receivables 5758
730091894 03128405 iii



--------------------------------------------------------------------------------



 
[exhibit103a02018.jpg]
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT THIS AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT, dated as of April 29, 2010 is entered into by
and among: (a) Amerisource Receivables Financial Corporation, a Delaware
corporation (“Seller”), (b) AmerisourceBergen Drug Corporation, a Delaware
corporation (“ABDC”), as initial Servicer (the Servicer together with Seller,
the “Seller Parties” and each, a “Seller Party”), (c) the various Purchaser
Groups from time to time party hereto, and (d) MUFG Bank, Ltd. (f/k/a The Bank
of Tokyo-Mitsubishi UFJ, Ltd.), as administrator for each Purchaser Group
(together with its successors and assigns in such capacity, the
“Administrator”). Unless defined elsewhere herein, capitalized terms used in
this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS 1. Seller desires to transfer and assign Receivable
Interests from time to time. 2. The Purchasers desire to purchase Receivable
Interests from Seller from time to time. 3. TheMUFG Bank of Tokyo-Mitsubishi
UFJ, Ltd., has been requested and is willing to act as Administrator on behalf
of the Purchasers and their assigns in accordance with the terms hereof. 4. The
Seller, the Servicer, the Purchaser Agents and Purchasers party hereto and the
Administrator have previously entered into that certain Receivables Purchase
Agreement, dated as of July 10, 2003 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Original Agreement”). 5. The
parties hereto desire to amend and restate the Original Agreement on the terms
and conditions set forth herein. In consideration of the mutual agreements,
provisions and covenants contained herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows: 730091894 03128405



--------------------------------------------------------------------------------



 
[exhibit103a02019.jpg]
Section 3.3 CP Costs Payments. On each Settlement Date, Seller shall pay to the
applicable Purchaser Agent (for the benefit of the related Conduit Purchaser) an
aggregate amount equal to all accrued and unpaid CP Costs in respect of the
portion of the Invested Amounts of all Receivable Interests funded by such
Conduit Purchaser with Commercial Paper for the Calculation Period then most
recently ended in accordance with Article II. Section 3.4 Default Rate. From and
after the occurrence of an Amortization Event, all Receivable Interests shall
accrue Yield at the Default Rate. ARTICLE IV. BANK RATE FUNDINGS Section 4.1
Bank Rate Fundings. Prior to the occurrence of an Amortization Event, the
portion of outstanding Invested Amount of each Receivable Interest funded with
Bank Rate Fundings shall accrue Yield for each day during its Interest Period at
the applicable Yield Rate in accordance with the terms and conditions hereof. If
any undivided interest in a Receivable Interest initially funded with Commercial
Paper is sold (or otherwise participated) to the Liquidity Providers pursuant to
a Liquidity Agreement, such undivided interest in such Receivable Interest shall
be deemed to have an Interest Period commencing on the date of such sale.
Section 4.2 Yield Payments. On the Settlement Date for each Receivable Interest
that is funded with a Bank Rate Funding, Seller shall pay to each applicable
Purchaser Agent (for the benefit of its Purchaser Group) an aggregate amount
equal to the accrued and unpaid Yield thereon for the entire Interest Period of
each related Bank Rate Funding in accordance with Article II. Section 4.3
[Reserved]. Section 4.4 Suspension of the LIBO Rate. (a) If any Purchaser or
Liquidity Provider notifies the related Purchaser Agent that it has determined
that funding its ratable share of the Bank Rate Fundings at or by reference to a
LIBO Rate would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or that (i) deposits of a type and maturity appropriate to match fund its
Bank Rate Funding at or by reference to such LIBO Rate are not available or (ii)
such LIBO Rate does not accurately reflect the cost of acquiring or maintaining
a Bank Rate Funding at such LIBO Rate, then such Purchaser Agent shall give
notice thereof to the Seller by telephone, facsimile or email as promptly as
practicable thereafter and, until such Purchaser Agent notifies the Seller that
the circumstances giving rise to such notice no longer exist, (a) no portion of
the Invested Amount shall be funded at the LIBO Rate or at the Alternate Base
Rate determined by reference to the LIBO Rate and (b) the Yield for any
outstanding portions of the Invested Amount then funded at the LIBO Rate or at
the Alternate Base Rate determined by reference to the LIBO Rate shall, on the
last day of the then current Interest Period, be converted to the Alternate Base
Rate determined by reference to clause (a)(ii) of the definition of the
Alternate Base Rate. 730091894 03128405 11



--------------------------------------------------------------------------------



 
[exhibit103a02020.jpg]
(b) If at any time (i) the Administrator determines (which determination shall
be final and conclusive absent manifest error) or any Purchaser Agent notifies
the Administrator that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including, without limitation, because the LIBO Rate
is not available or published on a current basis) and such circumstances are
unlikely to be temporary, (ii) the supervisor for the administrator of the LIBO
Rate or a governmental authority having jurisdiction over the Administrator or
any other Purchaser Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be used for determining interest
rates for loans, or (iii) any applicable interest rate specified herein is no
longer a widely recognized benchmark rate for newly originated loans in the
United States syndicated loan market in the applicable currency, then the
Administator and the Seller shall endeavor to establish an alternate rate of
interest (the “Replacement Rate”) to the LIBO Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 13.1 of this Agreement, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrator shall not have received, within five
(5) Business Days of the date notice of the Replacement Rate is provided to the
Purchaser Agents, a written notice from the Required Purchaser Agents stating
that such Required Purchaser Agents object to such amendment. Until the
Replacement Rate is determined (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 4.4(b), only to the extent
the LIBO Rate for such period is not available or published at such time on a
current basis), (a) no portion of the Invested Amount shall be funded at the
LIBO Rate or at the Alternate Base Rate determined by reference to the LIBO Rate
and (b) the Yield for any outstanding portions of the Invested Amount then
funded at the LIBO Rate or at the Alternate Base Rate determined by reference to
the LIBO Rate shall, on the last day of the then current Interest Period, be
converted to the Alternate Base Rate determined by reference to clause (a)(ii)
of the definition of the Alternate Base Rate. Notwithstanding anything else
herein, any definition of the Replacement Rate shall provide that in no event
shall such Replacement Rate be less than zero for the purposes of this
Agreement. To the extent the Replacement Rate is approved by the Administrator
in connection with this clause, the Replacement Rate shall be applied in a
manner consistent with market practice; provided, that, in each case, to the
extent such market practice is not administratively feasible for the
Administrator, the Replacement Rate shall be applied as otherwise reasonably
determined by the Administrator (it being understood that any such modification
by the Administrator shall not require the consent of, or consultation with, any
of the Purchaser Agents). Section 4.5 Default Rate. From and after the
occurrence of an Amortization Event, all Bank Rate Fundings shall accrue Yield
at the Default Rate. ARTICLE V. REPRESENTATIONS AND WARRANTIES Section 5.1
Representations and Warranties of the Seller. The Seller hereby represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser, as to
itself, as of 730091894 03128405 12



--------------------------------------------------------------------------------



 
[exhibit103a02021.jpg]
covered fund, the Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act. (t) Payments to Applicable Originator. With respect to
each Receivable transferred to Seller under the Receivables Sale Agreement,
Seller has given reasonably equivalent value to the applicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended. (u)
Anti-Corruption Laws and Sanctions. The Seller has implemented and will maintain
in effect and enforce policies and procedures designed, in its reasonable
judgment, to ensure compliance by the Seller, its Subsidiaries and itstheir
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions. None of the Seller or any Subsidiary or, to the knowledge of the
Seller, any director, officer, employee or agent of the Seller or any
Subsidiary, is a Sanctioned Person. No part of the proceeds of any Purchase will
be used directly, or to the knowledge of the Seller, indirectly (A) for the
purpose of funding payments to any officer or employee of a governmental or
regulatory authority, or any Person controlled by a governmental or regulatory
authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws or (B) for the purpose of financing activities
or transactions (I) of or with any Sanctioned Person or (II) in any Sanctioned
Country, except, in each case, to the extent such activities or transactions are
licensed by the Office of Foreign Assets Control of the US Department of
Treasury or otherwise not prohibited under applicable Sanctions. The
Transactions will not violate any applicable Anti-Corruption Laws or Sanctions
except to the extent any such violations, individually or in the aggregate,
could not reasonably be expected to (A) have a material adverse effect on (i)
the business, financial condition, operations or properties of the Seller or
(ii) the ability of the Seller to perform any of its obligations under the
Transaction Documents or (B)would result in a violation of any applicable law by
any Secured Partyparty hereto. (v) Liquidity Coverage Ratio. The Seller has not,
does not and will not during the term of this Agreement (x) issue any
obligations that (A) constitute asset-backed commercial paper, or (B) are
securities required to be registered under the Securities Act of 1933 (the “33
Act”) or that may be offered for sale under Rule 144A or a similar exemption
from registration under the 33 Act or the rules promulgated thereunder, or (y)
issue any other debt obligations or equity interests other than the Subordinated
Notes (as defined in the Receivables Sale Agreement) or debt obligations
substantially similar to the obligations of the Seller under this Agreement that
are (A) issued to other banks or asset-backed commercial paper conduits in
privately negotiated transactions, and (B) subject to transfer restrictions
substantially similar to the transfer restrictions set forth in this Agreement.
The Seller further represents and warrants that its assets and liabilities are
consolidated with the assets and liabilities of ABDC for purposes of GAAP. (w)
Beneficial Ownership Rule. As of the Thirteenth Amendment Date, the information
included in the Certification from Exemption of Beneficial Owner(s) Information
Collection is true and correct in all respects. 730091894 03128405 16



--------------------------------------------------------------------------------



 
[exhibit103a02022.jpg]
used for purposes of Statement of Financial Accounting Standards No. 87) over
the fair market value of the assets of such Pension Plan or Pension Plans is in
an amount that could not reasonably be expected, individually or in the
aggregate, to result in a material adverse effect on the business, financial
condition, operations or properties of Performance Guarantor and ERISA
Affiliates taken as a whole. (o) Anti-Corruption Laws and Sanctions. The
Servicer has implemented and will maintain in effect and enforce policies and
procedures designed, in its reasonable judgment, to ensure compliance by the
Servicer, its Subsidiaries and their directors, officers, employees and agents
with applicable Anti-Corruption Laws and Sanctions. None of the Servicer or any
Subsidiary or, to the knowledge of the Servicer, any director, officer, employee
or agent of the Servicer or any Subsidiary, is a Sanctioned Person. No part of
the proceeds of any Purchase hereunder, or any sale of Receivables under the
Receivables Sale Agreement, in either case, will be used directly, or to the
knowledge of the Seller, indirectly (A) for the purpose of funding payments to
any officer or employee of a governmental or regulatory authority, or any Person
controlled by a governmental or regulatory authority, or any political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in violation of applicable Anti-Corruption Laws
or (B) for the purpose of financing activities or transactions (I) of or with
any Sanctioned Person or (II) in any Sanctioned Country, except, in each case,
to the extent such activities or transactions are licensed by the Office of
Foreign Assets Control of the US Department of Treasury or otherwise not
prohibited under applicable Sanctions. The Transactions will not violate any
applicable Anti-Corruption Laws or Sanctions except to the extent any such
violations, individually or in the aggregate, could not reasonably be expected
to (A) have a material adverse effect on (i) the business, financial condition,
operations or properties of the Servicer or (ii) the ability of the Servicer to
perform any of its obligations under the Transaction Documents or (B)would
result in a violation of any applicable law by any Secured Partyparty hereto.
ARTICLE VI. CONDITIONS OF PURCHASES Section 6.1 Conditions Precedent to Initial
Incremental Purchase; Closing Date. The conditions precedent to the initial
Incremental Purchase of a Receivable Interest under the Original Agreement were
satisfied on the date on which all of the conditions precedent set forth in
Section 6.1 of the Original Agreement were satisfied or waived by the
Administrator and each Purchaser Agent. This Agreement shall become effective on
the date hereof (the “Closing Date”), subject to the conditions precedent that
(a) the Administrator and each Purchaser Agent shall have received on or before
the date of such Purchase those documents listed on Schedule A and (b) the
Administrator and each Purchaser Agent shall have received all fees and expenses
required to be paid on such date pursuant to the terms of this Agreement and the
Fee Letter. Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Purchase: (i) the
Servicer shall have delivered to the Administrator and each Purchaser Agent on
or prior to the date of such Purchase, in form and substance satisfactory to the
Administrator and each Purchaser Agent, all Settlement Reports as and when due
under Section 8.5 and (ii) upon the Administrator’s or any Purchaser Agent’s
730091894 03128405 21



--------------------------------------------------------------------------------



 
[exhibit103a02023.jpg]
(xiii) Take such action to ensure that: (A) the Seller is solvent, including,
without limitation, that it has not been rendered insolvent by the actions
contemplated by the Transaction Documents; (B) the Seller intends to and
reasonably expects to survive as a stand-alone entity, independent of financial
assistance of any entity not contemplated by the Transaction Documents; (C) the
Seller shall at all times have its own telephone number separate from that of
ABDC; (D) neither the assets nor the creditworthiness of the Seller is held out
as being available for the payment of any liability of ABDC; (E) each of ABDC
and the Seller operates as a separate legal entity and not as a division or
department thereof; (F) the Seller does not engage in or expect to engage in
business for which its remaining property represents an unreasonably small
capitalization; and (G) the Seller does not intend to incur nor does it believe
it will incur indebtedness that it will not be able to repay at its maturity.
(p) Information. The Seller shall provide the Administrator (which shall
promptly forward a copy to each Purchaser Agent) with the following: (i) as soon
as practicable and in any event within 90 days following the close of each
fiscal quarter, excluding the last fiscal quarter, of each Fiscal Year of the
Seller during the term of this Agreement, an unaudited consolidated balance
sheet of the Seller as of the end of such quarter and unaudited consolidated
statements of income of the Seller for such quarter and for the Fiscal Year
through such quarter, setting forth in comparative form the corresponding
figures for the corresponding quarter of the preceding Fiscal Year (provided
that such comparison will not be available until the report provided for the
December, 2004 quarter), all in reasonable detail and certified by the chief
financial officer of the Seller, subject to adjustments of the type which would
occur as a result of a year-end audit, as having been prepared in accordance
with GAAP; and (ii) as soon as practicable and in any event within 120 days
after the close of each Fiscal Year of the Seller during the term of this
Agreement, a consolidated balance sheet of the Seller as at the close of such
Fiscal Year and consolidated statements of income of the Seller for such Fiscal
Year, setting forth in comparative form the corresponding figures for the
preceding Fiscal Year (provided that such comparison will not be available until
the report provided for the September, 2004 Fiscal Year end), all in reasonable
detail; provided that following an Amortization Event or Unmatured Amortization
Event, the Administrator or any Purchaser Agent may require that such
information be certified (with respect to the consolidated financial statements)
by independent certified public accountants of nationally recognized standing
selected by the Seller whose certificate or opinion accompanying such financial
statements shall not contain any qualification, exception or scope limitation
not satisfactory to the Administrator and each Purchaser Agent, and accompanied
by any management letter prepared by such accountants. (iii) Compliance
Certificate. Together with the financial statements required pursuant to this
Section 7.1(p), a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer of the Seller and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
730091894 03128405 27



--------------------------------------------------------------------------------



 
[exhibit103a02024.jpg]
(q) Beneficial Ownership Rule. Promptly following any change in the information
included in the Certification from Exemption of Beneficial Owner(s) that would
result in a change to the status as an exempt party identified in such
Certification, or a change in the address of any beneficial owners or control
party, the Seller shall execute and deliver to the Administrator an updated
Certification of Beneficial Owner(s) or updated Certification from Exemption of
Beneficial Owner(s). Section 7.2 Negative Covenants of the Seller. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, the Seller hereby covenants,
as to itself, that it will not: (a) No Rescissions or Modifications. Rescind or
cancel any Receivable or related Contract or modify any terms or provisions
thereof or grant any Dilution to an Obligor, except in accordance with the
applicable Originator’s Credit and Collection Policy or otherwise with the prior
written consent of the Administrator and the Required Purchaser Agents, unless
such Receivable has been deemed collected pursuant to Section 1.4(a) or
repurchased pursuant to the Receivables Sale Agreement. (b) No Liens. Cause any
of the Receivables or related Contracts, or any inventory or goods the sale of
which give rise to a Receivable, or any Lock-Box or Collection Account or any
right to receive any payments received therein or deposited thereto, to be sold,
pledged, assigned or transferred or to be subject to a Lien, other than the sale
and assignment of the Receivable Interest therein to the Administrator, for the
benefit of the Secured Parties, and the Liens created in connection with the
transactions contemplated by this Agreement. (c) Consolidations, Mergers and
Sales of Assets. (i) Consolidate or merge with or into any other Person or (ii)
sell, lease or otherwise transfer all or substantially all of its assets to any
other Person. (d) No Changes. Make any change in the character of its business,
which change would materially impair the collectibility of any Receivable,
without prior written consent of the Administrator and each Purchaser Agent, or
change its name, identity or corporate structure in any manner which would make
any financing statement or continuation statement filed in connection with this
Agreement or the transactions contemplated hereby seriously misleading within
the meaning of Section 9-507(c) of the UCC of any applicable jurisdiction or
other applicable Laws unless it shall have given the Administrator (which shall
promptly forward a copy to each Purchaser Agent) at least 45 days’ prior written
notice thereof and unless prior thereto it shall have caused such financing
statement or continuation statement to be amended or a new financing statement
to be filed such that such financing statement or continuation statement would
not be seriously misleading. (e) Capital Stock. Issue any capital stock except
to ABDC. The Seller shall not pay any dividends to ABDC if such payment would be
prohibited under the General Corporation Law of the State of Delaware. (f) No
Indebtedness. Incur any Indebtedness other than as permitted under this
Agreement. 730091894 03128405 28



--------------------------------------------------------------------------------



 
[exhibit103a02025.jpg]
transaction contemplated hereby or by the other Transaction Documents, and the
Seller shall not enter into or assume any agreement creating any Lien upon the
Subordinated Notes. (m) Anti-Corruption Laws and Sanctions. Seller will not
permit the proceeds of any Purchase to be used directly, or to the knowledge of
the Seller, indirectly (i) for the purpose of financing a payment to any Person
in violation of applicable Anti-Corruption Laws, (ii) for the purpose of
financing any activity or transaction (a) of or with any Sanctioned Person or
(b) in any Sanctioned Country, except, in each case, to the extent such
activities or transactions are licensed by the Office of Foreign Assets Control
of the US Department of Treasury or otherwise not prohibited under applicable
Sanctions or (iii) in any manner that would result in the violation of any
applicable Sanctions by any party hereto. Section 7.3 Affirmative Covenants of
the Servicer. In addition to its other covenants contained herein or made
pursuant hereto, the Servicer covenants with the Administrator, each Purchaser
Agent and each Purchaser as follows: (a) Notice of Amortization Event. Promptly
upon becoming aware of any Amortization Event or Unmatured Amortization Event,
the Servicer shall give the Administrator (which shall promptly forward a copy
to each Purchaser Agent) notice thereof, together with a written statement of a
Responsible Officer setting forth the details thereof and any action with
respect thereto taken or contemplated to be taken by such Servicer. (b) Notice
of Material Adverse Change. Promptly upon any Responsible Officer of the
Servicer becoming aware thereof, the Servicer shall give the Administrator
(which shall promptly forward a copy to each Purchaser Agent) notice of any
material adverse change in the business, operations or financial condition of
the Servicer which reasonably could affect adversely the collectibility of the
Receivables or the ability of the Servicer to perform its obligations under this
Agreement. (c) Preservation of Corporate Existence. The Servicer shall preserve
and maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification would materially adversely affect (i) the interests of the
Administrator, any Purchaser Agent or any Purchaser hereunder or (ii) the
ability of such Servicer to perform its obligations under this Agreement. (d)
Compliance with Laws. The Servicer shall comply in all material respects with
all Laws applicable to the Servicer, its business and properties, and all
Receivables related to the Receivable Interests. (e) Enforceability of
Obligations. The Servicer shall take such actions as are reasonable and within
its power to ensure that, with respect to an applicable Receivable, the
obligation of any related Obligor to pay the unpaid balance of such Receivable
in accordance with the terms of the related Contract remains legal, valid,
binding and enforceable against such Obligor except as otherwise permitted by
Section 8.2(d). 730091894 03128405 30



--------------------------------------------------------------------------------



 
[exhibit103a02026.jpg]
Officer of the Seller or the Servicer becomes aware thereof or (ii) notice
thereof to such Person by the Administrator, any Purchaser Agent or any
Purchaser; or (d) a Change of Control shall occur with respect to the
Performance Guarantor; or (e) except as otherwise provided in this Section 9.1,
the Seller, the Servicer or any Originator shall default or fail in the
performance or observance of any other covenant, agreement or duty applicable to
it contained herein and such default or failure shall continue for ten (10)
Business Days after either (i) any Responsible Officer of the Seller or the
Servicer becomes aware thereof or (ii) notice thereof to such Person by the
Administrator, any Purchaser Agent or any Purchaser; or (f) the Seller shall
fail to pay any Indebtedness when due and such failure shall continue beyond the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or AmerisourceBergen or any of its Consolidated
Subsidiaries (other than the Seller, if applicable) shall fail to pay any
Indebtedness in excess of $100,000,000150,000,000 of AmerisourceBergen or any of
its Consolidated Subsidiaries, as the case may be, or any interest or premium on
such Indebtedness, in either case, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or any other default under any
agreement or instrument relating to any such Indebtedness or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or a final court decision of $100,000,000150,000,000 or more shall
be rendered against AmerisourceBergen or any of its Consolidated Subsidiaries
and (i) such amount remains unpaid and (ii) AmerisourceBergen or the relevant
Consolidated Subsidiary does not, in good faith, contest such decision within
the relevant statutory period; or (g) the average of the Default Ratios,
computed for each of the immediately preceding three months, shall exceed 0.50%;
or the average of the Dilution Ratios, computed for each of the immediately
preceding three months, shall exceed 5.75%; or the average of the Delinquency
Ratios, computed for each of the immediately preceding three months, shall
exceed 3.25%; or the Days Sales Outstanding for any month shall exceed 40 days;
or (h) (i) a Collection Bank shall default or fail in the performance or
observance of any agreement or duty applicable to it in respect of any
Collection Account, and (A) the Servicer has not notified the Administrator
(which shall promptly forward a copy to each Purchaser Agent), within two (2)
Business Days after becoming aware of such continuing default or failure, of the
action it intends to take to cure such default or failure or (B) if so requested
by the Administrator, any Purchaser Agent or any Purchaser, the Seller has not
established, within fifteen (15) Business Days of such default or failure,
another Collection Account with a Collection Bank agreed upon by the Seller and
the Administrator, or (ii) the Seller or the Servicer shall default or fail in
the performance or observance of any covenant, agreement or duty set forth in
Sections 8.2 or 8.3 hereof which is within the control of the Seller or the
Servicer, as the case may be, and such default or failure shall continue for two
(2) Business Days after notice thereof; or 730091894 03128405 40



--------------------------------------------------------------------------------



 
[exhibit103a02027.jpg]
doubt, if the issuance of Financial Accounting Standards Board’s Interpretation
No. 46, Statements of Financial Accounting Standards Nos. 166 and 167, any
future statements or interpretations issued by the Financial Accounting
Standards Board or any successor thereto or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Seller or any Conduit Purchaser with the assets and
liabilities of the Administrator, any Purchaser Agent or any other Funding
Source, such event shall constitute a circumstance on which such Funding Source
may base a claim for reimbursement under this Section 10.2. Section 10.3 Other
Costs and Expenses. Seller shall pay to the Administrator, each Purchaser Agent
and each Purchaser on demand all reasonable costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of its auditors
auditing the books, records and procedures of Seller, rating agency fees,
reasonable fees and out-of-pocket expenses of independent legal counsel with
respect thereto and with respect to providing advice as to their respective
rights and remedies under this Agreement but excluding salaries and similar
overhead costs of each Purchaser Group and the Administrator (it being
understood that, unless otherwise consented to by the Seller, the Administrator
and each Purchaser Group shall endeavor to utilize the same counsel to the
extent reasonably feasible). Seller shall pay to the Administrator, each
Purchaser Agent and each Purchaser on demand any and all costs and expenses
thereof, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. ARTICLE XI. THE AGENTS Section 11.1 Appointment and
Authorization. (a) Each Purchaser and Purchaser Agent hereby irrevocably
designates and appoints TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
“Administrator” hereunder and authorizes the Administrator to take such actions
and to exercise such powers as are delegated to the Administrator hereby and to
exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Receivable Interests. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law. 730091894 03128405 46



--------------------------------------------------------------------------------



 
[exhibit103a02028.jpg]
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrator
By:______________________________________ Name: Title: Address: 12511221 Avenue
of the Americas New York, NY 10020 Attention: Luna MillsSecuritization Group
Telephone: (212) 782-6959405-6970 Facsimile: (212) 782-69986448 730091894
03128405 S- 2 Amended and Restated Receivables Purchase Agreement (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02029.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related Committed
Purchaser for Wells Fargo Bank, National Association By: Name: Title: Address:
1100 Abernathy Road Suite 1600 Atlanta, GA 30328 E-mail:
WFCFReceivablesSecuritizationAtlanta@wellsfargo.com Facsimile: 866-972-3558
Attention: Ryan Tozier Telephone: 770-508-2171 Facsimile: 855-818-1936
Attention: Tim Brazeau Telephone: 770-508-2165 Facsimile: 855-818-1932
Commitment: $250,000,000270,000,000 730091894 03128405 S- 4 Amended and Restated
Receivables Purchase Agreement (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02030.jpg]
LIBERTY STREET FUNDING LLC, as an Uncommitted Purchaser By: Name: Title:
Address: Liberty Street Funding LLC c/o Global Securitization Services, LLC 114
West 47th Street, Suite 2310 New York, New York 10036 Attention: Jill A. Russo
Telephone No.: (212) 295-2742 Facsimile No.: (212) 302-8767 THE BANK OF NOVA
SCOTIA, as Purchaser Agent and Related Committed Purchaser for Liberty Street
Funding LLC By: Name: Title: Address: The Bank of Nova Scotia One Liberty Plaza
New York, New York 10006 Attention: Darren Ward Telephone No.: (212) 225-5264
Facsimile No.: (212) 225-5274 Commitment: $300,000,000322,000,000 730091894
03128405 S- 5 Amended and Restated Receivables Purchase Agreement (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02031.jpg]
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent, Uncommitted Purchaser and
Related Committed Purchaser By: Name: Title: PNC Bank, National Association
ThreeThe Tower at PNC Plaza 225300 Fifth Avenue Pittsburgh, PA 15222-2707
Attention: Robyn Reeher Telephone: (412) 768-3090 Facsimile: (412) 762-9184
Commitment: $100,000,000108,000,000 730091894 03128405 S- 6 Amended and Restated
Receivables Purchase Agreement (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02032.jpg]
VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser
By:______________________________________ Name: Title: Address for notice:
Victory Receivables Corporation c/o Global Securitization Services, LLC 114 West
47th Street Suite 231068 South Service Road, Suite 120 New York, New York 10036
Attn: Frank Bilotta Melville, NY 11747 Attention: Kevin Corrigan Telephone:
(212) 295-2757 Facsimile: (212) 302-8767 E-mail: kcorrigan@gssnyc.com THEMUFG
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Purchaser Agent for Victory Receivables
Corporation By:______________________________________ Name: Title: Address for
notice: TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. Investment Banking Division
for the Americas 12511221 Avenue of the Americas New York, NY 10020 Attn:
Hermina Batson Attention: Securitization Group Tel. Telephone: (212)
782-4908405-6970 Fax: Telecopier: (212) 782-6448 Email: hbatson@us.mufg.jp
E-mail: securitization_reporting@us.mufg.jp 730091894 03128405 S- 7 Amended and
Restated Receivables Purchase Agreement (ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02033.jpg]
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Related Committed Purchaser for
Victory Receivables Corporation By:______________________________________ Name:
Title: Address for notice: TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. Investment
Banking Division for the Americas 12511221 Avenue of the Americas New York, NY
10020 Attn: Chris Pohl Attention: Securitization Group Tel. Telephone: (212)
782-4911405-6970 Fax: Telecopier: (212) 782-6448 Email: cpohlE-mail:
securitization_reporting@us.mufg.jp Commitment: $455,000,000380,000,000
730091894 03128405 S- 9 Amended and Restated Receivables Purchase Agreement
(ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02034.jpg]
MIZUHO BANK, LTD., as Purchaser Agent, Uncommitted Purchaser and Related
Committed Purchaser By:______________________________________ Name: Title:
Address for notice: Mizuho Bank, Ltd. 1251 Avenue of the Americas New York, NY
10020 Attention: Corporate Finance Division Commitment: $345,000,000370,000,000
730091894 03128405 S- 10 Amended and Restated Receivables Purchase Agreement
(ARFC)



--------------------------------------------------------------------------------



 
[exhibit103a02035.jpg]
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer. “Available Commitment” means,
with respect to each Related Committed Purchaser the excess, if any, of such
Related Committed Purchaser’s Commitment over the amount funded as of such date
by such Related Committed Purchaser with respect to outstanding principal of the
Receivable Interests under the Liquidity Agreement for the Conduit Purchaser, if
any, in the related Purchaser Group. “Bank Funding” means the funding of a
Receivable Interest hereunder by any Purchaser other than through the issuance
of Commercial Paper and that is not a Liquidity Funding. “The Bank of
Tokyo-Mitsubishi UFJ, Ltd.” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
individual capacity and its successors. “Bank Rate” means, with respect to each
Receivable Interest that is funded through a Bank Funding, (a) the LIBO Rate or
(b) if the LIBO Rate is not available in accordance with Section 4.4, the
Alternate Base Rate. “Bank Rate Funding” means a Bank Funding or a Liquidity
Funding. “Beneficial Ownership Rule” means 31 C.F.R. § 1010.230. “Broken Funding
Costs” means for any Receivable Interest which: (i) has its Invested Amount
reduced (I) if funded with Commercial Paper, without compliance by Seller with
the notice requirements hereunder or (II) if funded by reference to (x) the
Yield Rate and based upon the LIBO Rate, on any date other than the Settlement
Date or (ii) does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice or (iii) is assigned by any Conduit Purchaser
to the Liquidity Providers under the related Liquidity Agreement or terminated
prior to the date on which it was originally scheduled to end; an amount equal
to the excess, if any, of (A) the CP Costs or Yield (as applicable) that would
have accrued during the remainder of the Interest Periods or the tranche periods
for Commercial Paper determined by the applicable Purchaser Agent to relate to
such Receivable Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Invested Amount of such Receivable Interest if such reduction,
assignment or termination had not occurred or such Reduction Notice had not been
delivered, over (B) the sum of (x) to the extent all or a portion of such
Invested Amount is allocated to another Receivable Interest, the amount of CP
Costs or Yield actually accrued during the remainder of such period on such
Invested Amount for the new Receivable Interest, and (y) to the extent such
Invested Amount is not allocated to another Receivable Interest, the income, if
any, actually received during the remainder of such period by the holder of such
Receivable Interest from investing the portion of such Invested Amount not so
allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess (net of any amounts due to such
Purchasers). All Broken Funding Costs shall be due and payable hereunder upon
written demand. 730091894 03128405 I- 3



--------------------------------------------------------------------------------



 
[exhibit103a02036.jpg]
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Philadelphia, Pennsylvania or Atlanta, Georgia, and
The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the Yield Rate and based upon the LIBO Rate, any day on which
dealings in dollar deposits are carried on in the London interbank market.
“Calculation Period” means a calendar month. “Capitalized Lease” of a Person
shall mean any lease of property by such Person as lessee which would be
capitalized on a balance sheet of such Person prepared in accordance with GAAP.
“Certification of Beneficial Owner(s)” means a certification regarding
beneficial ownership of the Seller as required by the Beneficial Ownership Rule.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder), of Equity Interests (as defined in the
Receivables Sale Agreement) representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Performance Guarantor, (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Performance Guarantor by Persons who were not (i) directors of
the Performance Guarantor on November 18, 2016, (ii) nominated by the board of
directors of the Performance Guarantor, (iii) appointed by directors referred to
in the preceding clauses (i) and (ii), or (iv) approved by the board of
directors of the Performance Guarantor as director candidates prior to their
election to such board of directors or (c) the occurrence of a “Change in
Control” under and as defined in the Credit Agreement. “Closing Date” has the
meaning set forth in Section 6.1. “Collection Account” means each concentration
account, depositary account, lock-box account or similar account in which any
Collections are collected or deposited and which is listed on Exhibit I to the
Account Disclosure Letter. “Collection Account Agreement” means an agreement
substantially in the form of Exhibit V among Servicer, Seller, the Administrator
and a Collection Bank and, if applicable, an Originator. “Collection Bank”
means, at any time, any of the banks holding one or more Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit V, from the Administrator to a Collection Bank. “Collections” means,
with respect to any Receivable, all cash collections and other cash proceeds in
respect of such Receivable, including, without limitation, all Finance Charges
or other related amounts accruing in respect thereof and all cash proceeds of
Related Security with respect to such Receivable. 730091894 03128405 I- 4



--------------------------------------------------------------------------------



 
[exhibit103a02037.jpg]
whole or in part, to such Commercial Paper (B) the costs associated with the
issuance of such Commercial Paper, including without limitation, issuing and
paying agent fees incurred with respect to such Commercial Paper, (C) any
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by such Conduit
Purchaser under this Agreement and (D) interest on other borrowing or funding
sources by such Conduit Purchaser, including, without limitation, (i) to fund
small or odd dollar amounts that are not easily accommodated in the commercial
paper market, (ii) bridge loans, (iii) market disruption loans, (iv) subordinate
notes and (v) voluntary advance facilities. In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the applicable Purchaser Agent in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase, the
Invested Amount associated with any such Incremental Purchase shall, during such
period, be deemed to be funded by such Conduit Purchaser in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional CP Costs applicable only to such
special pool and charged each day during such period to the Seller. “Credit
Agreement” shall mean the Credit Agreement, dated as of March 18, 2011, as
amended and restated as of November 18, 2016, as amended by Amendment No. 1
thereto dated as of December 18, 2017,October 31, 2018, among AmerisourceBergen,
the borrowing subsidiaries party thereto, the lenders named therein, JPMorgan
Chase Bank, N.A., as administrative agent, and the other parties thereto
(without giving effect to any other amendment, waiver, termination, supplement
or other modification thereof thereafter unless consented to by the Required
Purchaser Agents). “Credit and Collection Policy” means, as applicable, each of
the Servicer’s or the Applicable Originator’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
provided to the Administrator and each Purchaser Agent, as modified from time to
time in accordance with this Agreement. “Credit Memo Lag Time” means, with
respect to any Receivable, the greater of (a) 30 and (b) the weighted average of
the credit memo lag times in days between the date of invoice of such Receivable
and the date of issuance of a credit memo with respect to such Receivable
(weighted based on the amount of such credit memo when issued), as determined by
the Servicer based upon the results of the most recent agreed upon procedures
audit, such Credit Memo Lag Time to be recalculated by the Servicer upon each
subsequent agreed upon procedures audit and effective with the first Settlement
Reporting Date following such recalculation (with the Credit Memo Lag Time as so
recalculated remaining in effect until the next Credit Memo Lag Time
recalculation). On and after delivery of the agreed upon procedures audit next
completed after April 30, 2009, the “Credit Memo Lag Time” will be calculated
based upon a random sample of not less than 75 credit memos. As of April 30,
2009, the Credit Memo Lag Time is 54.2. “Cut-Off Date” means the last day of a
Calculation Period. “Daily Eurodollar Rate” means, on any date of determination,
the rate per annum determined on the basis of the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for deposits in Dollars for a period
of thirty days as it appears on the relevant display page on the Bloomberg
Professional Service (or any successor or substitute page or service providing
730091894 03128405 I- 6



--------------------------------------------------------------------------------



 
[exhibit103a02038.jpg]
bridge loan agreement or other voluntary advance facility) of all or any portion
of, or any undivided interest in, a Receivable Interest. “Liquidity Provider”
means each bank or other financial institution that provides liquidity support
to any Conduit Purchaser pursuant to the terms of a Liquidity Agreement.
“Location” shall mean, with respect to the Seller, any Originator or the
Servicer, the place where the Seller, such Originator or the Servicer, as the
case may be, is “located” (within the meaning of Section 9-307, or any analogous
provision, of the UCC, in effect in the jurisdiction whose Law governs the
perfection of the Administrator’s (for the benefit of the Secured Parties)
interests in any Purchased Assets). “Lock-Box” means each locked postal box with
respect to which a bank who has executed a Collection Account Agreement has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables and which is listed on Exhibit I to the Account
Disclosure Letter. “Loss Reserve” means, for any Calculation Period, the product
(expressed as a percentage) of (a) 2.25, times (b) the highest three-month
rolling average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date. “Mizuho” means Mizuho Bank, Ltd., and
its successors. “Moody’s” means Moody’s Investors Service, Inc. “MUFG Bank,
Ltd.” means MUFG Bank, Ltd., in its individual capacity and its successors.
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001 (a) (3) of ERISA, to which Performance Guarantor or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions. “Net
Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Rebate Reserve, (iii) the Government Receivable Excess and (iv) sales tax,
excise tax or other similar tax or charge, arising with respect to such Eligible
Receivables in connection with their creation and satisfaction. “Non-Accordion
Purchase Limit” means the Purchase Limit without giving effect to any increases
or decreases pursuant to Section 1.1(b) of the Agreement. “Obligor” shall mean,
for any Receivable, each and every Person who purchased goods or services on
credit under a Contract and who is obligated to make payments to an Originator
or the Seller as assignee thereof pursuant to such Contract. 730091894 03128405
I- 17



--------------------------------------------------------------------------------



 
[exhibit103a02039.jpg]
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to any Originator or its
Affiliates in reimbursement of actual management services performed). “S&P”
means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. “Sanctioned Country” means, at any time, a country or, territory
or region that is itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other Persons maintained (i) by the
Office of Foreign Assets Control of the US Department of Treasury, the US State
Department, or the US Department of Commerce or the US Department of the
Treasury or (ii) by the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom or, (b) any Person controlled by
any suchlocated, organized or ordinarily resident in a Sanctioned Country or (c)
any Person 50% or more owned by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the US government, including
those administered by the Office of Foreign Assets Control of the US Department
of Treasury, the US State Department, or the US Department of Commerce or the US
Department of the Treasury, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
law. “Scheduled Facility Termination Date” means, for any Group Commitment,
November 18, 2019October 29, 2021 or with respect to any Purchaser Group party
to an Assumption Agreement or Transfer Supplement, such other date, if any, set
forth in the applicable Assumption Agreement or Transfer Supplement. “Secured
Parties” means the Indemnified Parties. “Seller” has the meaning set forth in
the preamble to this Agreement. “Seller Parties” has the meaning set forth in
the preamble to this Agreement. “Servicer” means at any time the Person (which
may be the Administrator) then authorized pursuant to Article VIII to service,
administer and collect Receivables. “Servicing Fee” means, for each day in a
Calculation Period: 730091894 03128405 I- 24



--------------------------------------------------------------------------------



 
[exhibit103a02040.jpg]
(a) an amount equal to (i) the Servicing Fee Rate times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or (b) on
and after the Servicer’s reasonable request made at any time when ABDC or one of
its Affiliates is no longer acting as Servicer hereunder, an alternative amount
specified by the successor Servicer not exceeding (i) 110% of such Servicer’s
reasonable costs and expenses of performing its obligations under this Agreement
during the preceding Calculation Period, divided by (ii) the number of days in
the current Calculation Period. “Servicing Fee Rate” means 1.0% per annum;
provided that if ABDC or one of its Affiliates is the Servicer, such rate shall
mean 0.125% per annum. “Servicing Reserve” means, for any Calculation Period,
the product (expressed as a percentage) of (a) the Servicing Fee Rate
(determined assuming ABDC is not the Servicer), times (b) a fraction, the
numerator of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360. “Settlement Date” means
the 2nd Business Day after each Settlement Reporting Date and the applicable
Facility Termination Date. “Settlement Report” means a report, in substantially
the form of Exhibit VI hereto (appropriately completed), together with the
electronic backup data which is part of the spreadsheet that creates such
report, furnished by the Servicer to the Administrator and each Purchaser Agent
pursuant to Section 8.5. “Settlement Reporting Date” means the 25th day of each
month immediately following the Cut-Off Date (or if any such day is not a
Business Day, the next succeeding Business Day thereafter) or such other days of
any month as may be required, or as Administrator or any Purchaser Agent may
request, in connection with Section 8.5. “Subsidiary” of a Person means (i) any
corporation more than 50% of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, or (ii) any partnership, association, limited
liability company, joint venture or similar business organization more than 50%
of the ownership interests having ordinary voting power of which shall at the
time be so owned or controlled. “Thirteenth Amendment Date” means October 31,
2018. “Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement), the Extended Term Disclosure Letter, the
Account Disclosure Letter and all other instruments, documents and agreements
executed and delivered in connection herewith by any of the Seller Parties.
730091894 03128405 I- 25



--------------------------------------------------------------------------------



 
[exhibit103a02041.jpg]
EXHIBIT II FORM OF PURCHASE NOTICE --- AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION PURCHASE NOTICE dated ______________, 20__ for Purchase on
________________, 20__ TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. 1251 1221
Avenue of the Americas New York, NY 10020 Attention: Luna Mills Securitization
Group Telephone: (212) 782-6959 405-6970 Facsimile: (212) 782-69986448 [Address
to each Purchaser Agent] Ladies and Gentlemen: Reference is made to the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”)
among Amerisource Receivables Financial Corporation (the “Seller”),
AmerisourceBergen Drug Corporation, as initial Servicer, the various Purchaser
Groups from time to time party thereto, and TheMUFG Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrator. Capitalized terms defined in the Agreement are used
herein with the same meanings. 1. The [Servicer, on behalf of the] Seller hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the Purchase Date (as hereinafter defined):
(a) all applicable conditions precedent set forth in Article VI of the Agreement
have been satisfied; (b) each of its representations and warranties contained in
Article V of the Agreement will be true and correct, in all material respects,
as if made on and as of the Purchase Date; (c) no event has occurred and is
continuing, or would result from the requested Purchase, that constitutes an
Amortization Event or Unmatured Amortization Event; (d) the applicable Facility
Termination Date has not occurred; and 730091894 03128405 II- 1



--------------------------------------------------------------------------------



 
[exhibit103a02042.jpg]
EXHIBIT IV FORM OF COMPLIANCE CERTIFICATE To: TheMUFG Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrator This Compliance Certificate is furnished pursuant to
that certain Amended and Restated Receivables Purchase Agreement dated as of
April 29, 2010 among Amerisource Receivables Financial Corporation (the
“Seller”), AmerisourceBergen Drug Corporation (the “Servicer”), the various
Purchaser Groups from time to time party thereto and TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrator (the “Agreement”). THE UNDERSIGNED
HEREBY CERTIFIES THAT: 1. I am the duly elected _________________ of Seller. 2.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Seller and its Subsidiaries during the accounting period covered by the
attached financial statements. 3. The examinations described in paragraph 2 did
not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes an Amortization Event or Unmatured Amortization Event,
as each such term is defined under the Agreement, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth in paragraph 5 below]. 4. Schedule I
attached hereto sets forth financial data and computations evidencing the
compliance with Section 9.1(o) and certain covenants of the Agreement, all of
which data and computations are true, complete and correct. [5. Described below
are the exceptions, if any, to paragraph 3 by listing, in detail, the nature of
the condition or event, the period during which it has existed and the action
which Seller has taken, is taking, or proposes to take with respect to each such
condition or event: ____________________] The foregoing certifications, together
with the computations set forth in Schedule I hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered as of ______________, 20__. By:___________________________ Name:
Title: 730091894 03128405 IV- 1



--------------------------------------------------------------------------------



 
[exhibit103a02043.jpg]
EXHIBIT V FORM OF COLLECTION ACCOUNT AGREEMENT COLLECTION ACCOUNT AGREEMENT
_____________, 2003 [Collection Bank Name] [Collection Bank Address] Attn:
____________________ Fax No. (___) ______________ Re: [Name of current Lock-Box
owner]/Amerisource Receivables Financial Corporation Ladies and Gentlemen:
Reference is hereby made to each of the [departmental] post office boxes listed
on Schedule 1 hereto (each, a “Lock-Box”) of which [Collection Bank Name], a
_________ banking association (hereinafter “you”), has exclusive control for the
purpose of receiving mail and processing payments therefrom pursuant to the
[Lock-Box Service Agreement] dated _______________, originally by and between
Amerisource Bergen Drug Corporation (the “Company”) and you (the “Service
Agreement”). 1. You hereby confirm your agreement to perform the services
described therein. Among the services you have agreed to perform therein, is to
endorse all checks and other evidences of payment received in each of the
Lock-Boxes, and credit such payments to account no. _____________ (the “Lock-Box
Account”). 2. The Company hereby informs you that it has transferred to its
affiliate, Amerisource Receivables Financial Corporation, a Delaware corporation
(the “Seller”) all of the Company’s right, title and interest in and to the
items from time to time received in the Lock-Boxes and/or deposited in the
Lock-Box Account, but that the Company has agreed to continue to service the
receivables giving rise to such items. Accordingly, the Company and Seller
hereby request that the name of the Lock-Box Account be changed to “Amerisource
Receivables Financial Corporation.” Seller hereby further advises you that it
has pledged the receivables giving rise to such items to TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrator for various parties (in such
capacity, the “Administrator”) and has granted a security interest to the
Administrator in all of Seller’s right, title and interest in and to the
Lock-Box Account and the funds therein. 730091894 03128405 V- 1



--------------------------------------------------------------------------------



 
[exhibit103a02044.jpg]
3. Each of the Company and Seller hereby irrevocably instructs you, and you
hereby agree, that upon receiving notice from the Administrator in the form
attached hereto as Annex A: (i) the name of the Lock-Box Account will be changed
to “TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator” (or any
designee of the Administrator), and the Administrator will have exclusive
ownership of and access to the Lock-Boxes and the Lock-Box Account, and none of
the Company, Seller, nor any of their respective affiliates will have any
control of the Lock-Boxes or the Lock-Box Account or any access thereto, (ii)
you will either continue to send the funds from the Lock-Boxes to the Lock-Box
Account, or will redirect the funds as the Administrator may otherwise request,
(iii) you will transfer monies on deposit in the Lock-Box Account to the
following account: Bank Name: Wachovia Bank, National Association Location:
Charlotte, North Carolina ABA Routing No.: ABA # 053000219 Credit Account No.:
For credit to Variable Funding Capital Company LLC Account #2000010384921
Account Name: CP Liability Account Reference: VFCC/Amerisource Receivables
Financial Corporation Attention: Sherry McInturf, tel. (704) 715-1125 or to such
other account as the Administrator may specify, (iv) all services to be
performed by you under the Service Agreement will be performed on behalf of the
Administrator, and (v) all correspondence or other mail which you have agreed to
send to the Company or Seller will be sent to the Administrator at the following
address: TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 1221
Avenue of the Americas New York, NY 10020 Attention: Luna Mills Securitization
Group Telephone: (212) 782-6959405-6970 Facsimile: (212) 782-69986448 Moreover,
upon such notice, the Administrator will have all rights and remedies given to
the Company (and Seller, as the Company’s assignee) under the Service Agreement.
The Company agrees, however, to continue to pay all fees and other assessments
due thereunder at any time. 4. In addition, as collateral security for Seller’s
obligations to the Administrator and certain other persons in connection with
the Receivables Purchase Agreement, Seller hereby grants to the Administrator a
present and continuing security interest in (a) the Lock-Box Account, (b) all
general intangibles and privileges in respect of the Lock-Box Account, and (c)
all cash, checks, money orders and other items of value of Seller now or
730091894 03128405 V- 2



--------------------------------------------------------------------------------



 
[exhibit103a02045.jpg]
Acknowledged and agreed to as of the date first above written: [COLLECTION BANK]
By: Name: Title: THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ADMINISTRATOR
By: Name: Title: 730091894 03128405 V- 6



--------------------------------------------------------------------------------



 
[exhibit103a02046.jpg]
ANNEX A FORM OF NOTICE [On letterhead of the Administrator] [Date] [Collection
Bank Name] [Collection Bank Address] Attn: ____________________ Fax No. (___)
______________ Re: [Name of current Lock-Box owner]/Amerisource Receivables
Financial Corporation Ladies and Gentlemen: We hereby notify you that we are
exercising our rights pursuant to that certain letter agreement dated
____________, 2003 (the “Letter Agreement”) among [Name of current Lock-Box
Owner], Amerisource Receivables Financial Corporation, you and us, to have the
name of, and to have exclusive ownership and control of, account no. __________
identified in the Letter Agreement (the “Lock-Box Account”) maintained with you,
transferred to us. The Lock-Box Account will henceforth be a zero-balance
account, and funds deposited in the Lock-Box Account should be sent at the end
of each day to the account specified in Section 3(i) of the Letter Agreement, or
as otherwise directed by the undersigned. You have further agreed to perform all
other services you are performing under the “Service Agreement” (as defined in
the Letter Agreement) on our behalf. We appreciate your cooperation in this
matter. Very truly yours, THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
ADMINISTRATOR By:_________________________ Title: 730091894 03128405 Annex A



--------------------------------------------------------------------------------



 
[exhibit103a02047.jpg]
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller
By:____________________________ Name Printed:____________________
Title:___________________________ Consented and Agreed: THEMUFG BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Administrator By:____________________________
Name Printed:____________________ Title:___________________________
By:____________________________ Name Printed:____________________
Title:___________________________ Consented and Agreed: [THE PURCHASERS]
730091894 03128405 VII-4



--------------------------------------------------------------------------------



 
[exhibit103a02048.jpg]
Exhibit VIII Form of Transfer Supplement with respect to Amerisource Receivables
Financial Corporation Receivables Purchase Agreement Dated as of [______ __,
20__] Section 1. Commitment assigned: $_________ Assignor’s remaining
Commitment: $_________ Invested Amount allocable to Commitment assigned:
$_________ Assignor’s remaining Invested Amount: $_________ Discount (if any)
allocable to Invested Amount assigned: $_________ Discount (if any) allocable to
Assignor’s remaining Invested Amount: $_________ Section 2. Effective Date of
this Transfer Supplement: [______ __, 20__] Upon execution and delivery of this
Transfer Supplement by transferee and transferor and the satisfaction of the
other conditions to assignment specified in Section 12.1 of the Receivables
Purchase Agreement (as defined below), from and after the effective date
specified above, the transferee shall become a party to, and have the rights and
obligations of a Related Committed Purchaser under, the Amended and Restated
Receivables Purchase Agreement dated as of April 29, 2010 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”), among Amerisource Receivables Financial Corporation, as
Seller, AmerisourceBergen Drug Corporation, as initial Servicer, TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrator, and the various purchaser groups
from time to time party thereto. [Insert Alternate Base Rate, CP Costs, LIBO
Rate and Scheduled Facility Termination Date as appropriate.] Each party hereto
hereby covenants and agrees that prior to the date which is one year and one day
after the payment in full of all outstanding commercial paper notes or other
indebtedness of each Conduit Purchaser, it will not institute against or join
any other Person in instituting against such Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States. The agreements set forth in this paragraph and the parties’
respective obligations under this paragraph shall survive the termination hereof
and of the Receivables Purchase Agreement. 730091894 03128405 VIII- 1



--------------------------------------------------------------------------------



 
[exhibit103a02049.jpg]
whether for fees, expenses (including counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason and (b) all
obligations of Originator (i) as Servicer under the Receivables Purchase
Agreement, dated as of July 10, 2003 by and among Recipient, as Seller,
AmerisourceBergen Drug Corporation, as Servicer, the various Purchaser Groups
from time to time party thereto, and TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrator (as amended, restated or otherwise modified, the “Receivables
Purchase Agreement” and, together with the Sale Agreement, the “Agreements”) or
(ii) which arise pursuant to Sections 8.2, 8.3 or 13.3(a) of the Receivables
Purchase Agreement as a result of its termination as Servicer (all such
obligations under this clause (b), collectively, the “Servicing Related
Obligations”). Section 2. Guaranty of Performance of Guaranteed Obligations.
Performance Guarantor hereby guarantees to Recipient, the full and punctual
payment and performance by Originator of its Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations of Originator under the
Agreements and each other document executed and delivered by Originator pursuant
to the Agreements and is in no way conditioned upon any requirement that
Recipient first attempt to collect any amounts owing by Originator to Recipient,
the Administrator, any Purchaser Agent or any Purchaser from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Administrator, any Purchaser Agent or any
Purchaser in favor of Originator or any other Person or other means of obtaining
payment. Should Originator default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve Originator from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties. Section 3. Performance Guarantor’s Further
Agreements to Pay. Performance Guarantor further agrees, as the principal
obligor and not as a guarantor only, to pay to Recipient (and its assigns),
forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by Recipient in connection with the Guaranteed
Obligations, this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Prime Rate of
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch plus 2% per annum,
such rate of interest changing when and as such Prime Rate changes. IX- 2
730091894 03128405



--------------------------------------------------------------------------------



 
[exhibit103a02050.jpg]
EXHIBIT XII FORM OF REDUCTION NOTICE ______________, _____ TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 1221 Avenue of the Americas New
York, NY 10020 Attention: Luna Mills Securitization Group Telephone: (212)
782-6959 405-6970 Facsimile: (212) 782-69986448 [Address to each Purchaser
Agent] Ladies and Gentlemen: Reference is hereby made to the Amended and
Restated Receivables Purchase Agreement, dated as of April 29, 2010 (as amended,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Amerisource Receivables Financial Corporation, as Seller, AmerisourceBergen Drug
Corporation, as Servicer, the various purchaser groups from time to time party
thereto, and TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator.
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.
This letter constitutes a Reduction Notice pursuant to Section 1.3 of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Invested Amount on ____________, _____3 by the application of cash to pay
Aggregate Invested Amount and Yield to accrue (until such cash can be used to
pay commercial paper notes) with respect to such Aggregate Invested Amount,
together with all costs related to such reduction of Aggregate Invested Amount,
as follows: (a) Reduction Amount: $_____________ (b) (X) Ratable Share4: (i)
Liberty Street Funding LLC’s Purchaser Group: $_____________ (ii) PNC Bank,
National Association’s Purchaser Group: $_____________ 3 Notice must be given at
least one Business Day prior to the requested reduction date. 4 For reductions
based on the Ratable Share. 730091894 03128405 XII- 1



--------------------------------------------------------------------------------



 
[exhibit103a02051.jpg]
EXHIBIT XIII Form of Legend “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD
PURSUANT TO A RECEIVABLES SALE AGREEMENT, DATED AS OF JULY 10, 2003, AS THE SAME
MAY FROM TO TIME TO TIME BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED, BETWEEN AMERISOURCEBERGEN DRUG CORPORATION, AS ORIGINATOR, AND
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, AS BUYER; AND UNDIVIDED,
FRACTIONAL OWNERSHIP INTERESTS IN THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
SOLD TO VARIOUS PURCHASERS PURSUANT TO AN AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, DATED AS OF APRIL 29, 2010, AS THE SAME MAY FROM TO TIME TO
TIME BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AMONG AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, AS SELLER, AMERISOURCEBERGEN DRUG
CORPORATION, AS INITIAL SERVICER, THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME
PARTY THERETO, AND THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS
ADMINISTRATOR.” 730091894 03128405 XIII- 1



--------------------------------------------------------------------------------



 
[exhibit103a02052.jpg]
EXHIBIT XIV FORM OF PURCHASE LIMIT INCREASE REQUEST ___________ , _____ TheMUFG
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 1221 Avenue of the
Americas New York, NY 10020 Attention: Luna Mills Securitization Group
Telephone: (212) 782-6959405-6970 Facsimile: (212) 782-69986448 [Address to each
Purchaser Agent] Ladies and Gentlemen: Reference is hereby made to the Amended
and Restated Receivables Purchase Agreement, dated as of April 29, 2010 (as
heretofore amended or supplemented, the “Receivables Purchase Agreement”), among
Amerisource Receivables Finance Corporation, as Seller, AmerisourceBergen Drug
Corporation, as Servicer, the various purchaser groups from time to time party
thereto, and TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator.
Capitalized terms used in this Purchase Limit Increase Request and not otherwise
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement. This letter constitutes a Purchase Limit Increase Request
pursuant to Section 1.1(b) of the Receivables Purchase Agreement. The Seller
desires to increase the Purchase Limit and respective Commitments of each
Purchaser Group on _____, ____6 to the following amounts: (a) Purchase Limit:
$__________________ (b) Ratable Share of Each Purchaser Group: (i) Liberty
Street Funding LLC: $___________________ (ii) PNC Bank, National Association:
$__________________ (iii) Victory Receivables Corporation: $_________________
(iv) Wells Fargo Bank, National Association: $___________________ (v) Mizuho
Bank, Ltd.: $__________________ 6 Notice must be given at least 15 Business Days
prior to the requested increase, and must be in a minimum amount of $50,000,000.
730091894 03128405 Exhibit XIV- 1



--------------------------------------------------------------------------------



 
[exhibit103a02053.jpg]
EXHIBIT XV FORM OF PURCHASE LIMIT DECREASE NOTICE ___________ , _____ TheMUFG
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 1221 Avenue of the
Americas New York, NY 10020 Attention: Luna Mills Securitization Group
Telephone: (212) 782-6959405-6970 Facsimile: (212) 782-69986448 [Address to each
Purchaser Agent] – [PURCHASER AGENTS TO PROVIDE] Ladies and Gentlemen: Reference
is hereby made to the Amended and Restated Receivables Purchase Agreement, dated
as of April 29, 2010 (as heretofore amended or supplemented, the “Receivables
Purchase Agreement”), among Amerisource Receivables Finance Corporation, as
Seller, AmerisourceBergen Drug Corporation, as Servicer, the various purchaser
groups from time to time party thereto, and TheMUFG Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrator. Capitalized terms used in this Purchase Limit
Decrease Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement. This letter constitutes
a Purchase Limit Decrease Notice pursuant to Section 1.1(b) of the Receivables
Purchase Agreement. The Seller desires to decrease the Purchase Limit and
respective Commitments of each Purchaser Group on _____, ____7 to the following
amounts: (a) Purchase Limit: $__________________ (b) Ratable Share of Each
Purchaser Group: (i) Liberty Street Funding LLC: $___________________ (ii) PNC
Bank, National Association: $__________________ (iii) Victory Receivables
Corporation: $_________________ (iv) Wells Fargo Bank, National Association:
$___________________ 7 Notice must be given at least ten Business Days prior to
the requested decrease, and must be in a minimum amount of $50,000,000.
730091894 03128405 Exhibit XV- 1



--------------------------------------------------------------------------------



 
[exhibit103a02054.jpg]
EXHIBIT XVI FORM OF ACCORDION CONFIRMATION ___________ , _____ TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 1221 Avenue of the Americas New
York, NY 10020 Attention: Luna Mills Securitization Group Telephone: (212)
782-6959405-6970 Facsimile: (212) 782-69986448 [Address to each Purchaser Agent]
Ladies and Gentlemen: Reference is hereby made to the Amended and Restated
Receivables Purchase Agreement, dated as of April 29, 2010 (as heretofore
amended or supplemented, the “Receivables Purchase Agreement”), among
Amerisource Receivables Finance Corporation, as Seller, AmerisourceBergen Drug
Corporation, as Servicer, the various purchaser groups from time to time party
thereto, and TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator.
Capitalized terms used in this Accordion Confirmation and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement. This letter constitutes an Accordion Confirmation pursuant to Section
1.1(b) of the Receivables Purchase Agreement. This Accordion Confirmation sets
forth the Accordion Group Commitments as consented to by such Purchaser Group’s
Purchaser Agent for the Accordion Period beginning on _____ and ending on ____,
and the resulting changes in the Purchase Limit and Group Commitments for such
period. 730091894 03128405 XVI- 1



--------------------------------------------------------------------------------



 
[exhibit103a02055.jpg]
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrator
By:______________________________________ Name: Title: 730091894 03128405 XVI- 5



--------------------------------------------------------------------------------



 